DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 07/12/2021.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/17/2021 has been considered by the examiner.

Response to Arguments
4.	Applicant’s arguments, see pages 7-12, filed 07/12/2021, with respect to the rejection(s) of claims 1-7 and 9-17 under 35 U.S.C. 102 and claims 18-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oshima et al. (US 2001/0013023); Group NKK (JP 3135876); Brownstein et al. (US 5,489,769); and Georgiou et al. (US 10,236,027).

Claim Objections
5.	Claims 10 and 17-20 are objected to because of the following informalities:  
Re claim 10, insert “of the transparent substrate” after “indicia” (see line 2); and 
Re claim 17, substitute “is readable” with – by – (see line 2). 
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 5-7, 11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (US 2001/0013023) (hereinafter “Oshima”), cited by applicants.
Re claim 1: Oshima discloses a system comprising:
an optically encoded transparent substrate (801) for storage of data (Fig. 4 and para. 0030; Fig. 13a and para. 0068), the transparent substrate including:
a data zone (801a) comprising optically encoded data within the transparent substrate (para. 0030); and


Re claim 5: Oshima further discloses the system of claim 1, wherein the data zone (801a) comprises a first portion of a first surface of the transparent substrate, and wherein the optically readable identification indicia (852) are disposed on the first surface in non-overlapping relation with the data zone (801a) (fig. 13a).

Re claim 6: Oshima further discloses the system of claim 5, wherein the optically encoded data and the optically readable identification indicia are created by a common optical writing system (abstract, paras. 0027, 0068).

Re claim 7: Oshima further discloses the system of claim 6, wherein the optically encoded data is readable using a first decoding technique and the optically readable identification indicia is readable using a second decoding technique different than the first decoding technique (para. 0068).

Re claim 11: Oshima discloses a method for reading identifying information from an optically encoded transparent substrate (801) that stores data therein, the method comprising:
providing an optically encoded storage transparent substrate (801) comprising a data zone (801a) including optically encoded data therein and optically readable 
directing light at the optically readable identification indicia identifying information, wherein the optically readable identification indicia (bar code 852) comprise indicia portions comprising different reflective properties for the light relative to the transparent substrate (Fig. 13a and paras. 0068, 0073);
sensing an intensity of the light reflected from the optically readable identification indicia (paras. 0068, 0073); and
decoding identifying information from the optically readable identification indicia in response to the sensing operation (para. 0068).

Re claim 15: Oshima further discloses the method of claim 11, wherein the data zone (801a) comprises a first portion of a first surface of the transparent substrate, and wherein the optically readable identification indicia (852) are disposed on the first surface in non-overlapping relation with the data zone (801a) (fig. 13a).

Re claim 16: Oshima further discloses creating the optically encoded data and the optically readable identification indicia using a common optical writing system (abstract, paras. 0027, 0068).

Re claim 17: Oshima further discloses wherein the decoding operation comprises: decoding the optically readable identification indicia by using a first decoding .

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 2, 3, 12, 13, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Group NKK (JP 3135876), cited by the applicants.  The teachings of Oshima have been discussed above.
Re claim 2: Oshima further discloses the system of claim 1, wherein the data zone (801a) comprises at least a portion of a first surface of the transparent substrate (801) (Fig. 13a), the transparent substrate further comprising:

Oshima fails to specifically teach a second surface extending from the first surface, wherein the optically readable identification indicia is disposed on the second surface.
Group NKK shows a recording disk (1) comprising a first surface (top surface shown in Fig. 3); a second surface (outer peripheral side surface 7 shown in Fig. 3) extending from the first surface; and an optically readable identification indicia (8) disposed on the second surface (7) (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Group NKK and Oshima in order to easily detect and read the optically readable identification indicia irrespective of the orientation of the recording media and provide additional identification data on a traditionally underused surface area of a disk. 

Re claim 3: Oshima as modified by Group NKK further discloses wherein the optically readable identification indicia comprise a one-dimensional barcode (see Oshima, fig. 13a; and Group NKK, fig. 3).

Re claim 12: Oshima further discloses the method of claim 11, wherein the data zone (801a) comprises at least a portion of a first surface of the transparent substrate (801) (Fig. 13a), the transparent substrate further comprising:
a second surface extending from the first surface (Fig. 1).

Group NKK shows a recording disk (1) comprising a first surface (top surface shown in Fig. 3); a second surface (outer peripheral side surface 7 shown in Fig. 3) extending from the first surface; and an optically readable identification indicia (8) disposed on the second surface (7) (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Group NKK and Oshima in order to easily detect and read the optically readable identification indicia irrespective of the orientation of the recording media and provide additional identification data on a traditionally underused surface area of a disk. 

Re claim 13: Oshima as modified by Group NKK further discloses wherein the optically readable identification indicia comprise a one-dimensional barcode (see Oshima, fig. 13a; and Group NKK, fig. 3).

Re claim 21: Oshima discloses an optically encoded transparent substrate for storage of data (col. 4, lines 24-30), the transparent substrate comprising:
a first surface (top surface of 801) defining a width and length of the transparent substrate (801) (fig. 13a);

a second surface extending from the first surface (fig. 1); and 
optically readable identification indicia (852) disposed on the first surface, the optically readable identification indicia (bar code 852) comprising indicia portions comprising different reflective properties for a scanning light relative to the transparent substrate and corresponding to identifying information regarding the transparent substrate (Fig. 13a and para. 0068).
Oshima fails to specifically teach wherein the second surface extending from the first surface to define a thickness of the transparent substrate, and wherein the optically readable identification indicia is disposed on the second surface. 
Group NKK shows a recording disk (1) comprising a first surface (top surface shown in Fig. 3); a second surface (outer peripheral side surface 7 shown in Fig. 3) extending from the first surface; and an optically readable identification indicia (8) disposed on the second surface (7) (Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Group NKK and Oshima in order to easily detect and read the optically readable identification indicia irrespective of the orientation of the recording media and provide additional identification data on a traditionally underused surface area of a disk. 

s 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Group NKK, and further in view of Brownstein et al. (US 5,489,769) (hereinafter “Brownstein”), previously cited by the examiner.  The teachings of Oshima and Group NKK have been discussed above.
Re claims 4: Oshima as modified by Group NKK fails to teach wherein the optically readable identification indicia comprise respective etched portions of the second surface of the transparent substrate.
Brownstein discloses an optically encoded substrate comprising an optically readable identification indicia, wherein the optically readable identification indicia comprise respective etched portions on a surface of the substrate (see col. 4, line 58 to col. 5, line 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Brownstein and Oshima/Group NKK in order to provide an indestructible identification information on a disk. 

Re claim 14: Oshima as modified by Group NKK fails to teach wherein the indicia portions comprise etched portions of the transparent substrate to create the different reflective properties for the light relative to the transparent substrate.
Brownstein discloses a disk including an optically readable identification indicia comprising indicia portions, wherein the indicia portions comprise etched portions of the transparent substrate to create the different reflective properties for the light relative to the transparent substrate (see col. 4, line 58 to col. 5, line 5).
.

13.	Claims 8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of Group NKK, and further in view of Georgiou et al. (US 10,236,027) (hereinafter “Georgiou”), cited by the applicants.  The teachings of Oshima and Group NKK have been discussed above.
Re claims 8 and 18: Oshima as modified by Group NKK fails to teach creating data voxels disposed in the transparent substrate.
Georgiou discloses an optical data storage medium including a transparent substrate having voxels (col. 2, lines 11-62).
In view of Georgiou’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate voxels within Oshima/Group NKK teachings, since voxels are notoriously known to be used in data storage media (discs) in medical and video game applications for storing large amounts of data. 

Re claims 19 and 20: Oshima as modified by Group NKK fails to teach creating indicia voxels outside the data zone to create indicia portions, and scanning indicia portions comprising the indicia voxels.

In view of Georgiou’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate voxels within Oshima/Group NKK teachings, since voxels are notoriously known to be used in data storage media (discs) in medical and video game applications for storing large amounts of data.

Allowable Subject Matter
14.	Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
15.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, a carrier as recited in claims 9 and 10.

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/APRIL A TAYLOR/
Examiner, Art Unit 2887                                                                                                                                                                                             
/THIEN M LE/Primary Examiner, Art Unit 2887